DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowrey et al. (US 20100091561 A1; hereinafter Lowrey).

Regarding Claim 1, Lowrey (Figs.11A-H) discloses Elementary cell comprising a device and a non-volatile resistive memory mounted in series, the device comprising: 
- an upper selector electrode (210B; Fig.11E; [0234]), 
5- a lower selector electrode (210A; Fig.11E),
- a layer made in a first active material (400), referred to as active selector layer, said device being adapted to form a volatile selector switching from a first selector resistive state to a second selector resistive state by application of a selector threshold voltage between the upper selector electrode and the lower selector electrode and 10switching back to the first selector resistive state as soon as the current passing through it or the voltage at the terminals of the upper selector electrode and the lower selector electrode again become respectively less than a holding current or voltage, the first selector resistive state being more resistive than the second selector resistive state (voltage current properties are being construed from Figs.10A-B; [0206] apropos MPEP § 2114.I; see below), 
15said memory comprising: 
- an upper memory electrode (210C; fig.11E), 
- a lower memory electrode (210B), 
- a layer made in at least one second active material (200), referred to as active memory layer, 20said memory switching from a first resistive memory state to a second resistive memory state by application of a memory threshold voltage or current between the upper memory electrode and the lower memory electrode (fig.6; [0173]), said cell further comprising a breakdown layer (300) of dielectric material mounted in series with the device and the memory, having a thickness that allows for the breakdown of 25the breakdown layer at a predetermined breakdown voltage when said breakdown voltage is applied between the upper memory electrode and the lower selector electrode, wherein the breakdown layer is in contact neither with the active memory layer, nor with the active selector layer (voltage current properties are being construed from Fig.10; [0183] apropos MPEP § 2114.I; see below).  
Examiner would like to note that as MPEP § 2114.I  “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)”. In this instant the claimed limitation “adapted to form a volatile selector switching from a first selector resistive state to a second selector resistive state by application of a selector threshold voltage between the upper selector electrode and the lower selector electrode and 10switching back to the first selector resistive state as soon as the current passing through it or the voltage at the terminals of the upper selector electrode and the lower selector electrode again become respectively less than a holding current or voltage, the first selector resistive state being more resistive than the second selector resistive state" is a functional property and specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 302. Lowrey as applied to the cell according to claim 1, further discloses, wherein ([0162]) the thickness of the breakdown layer is the ratio of the breakdown voltage and of a breakdown field of the dielectric material of the breakdown layer.  
Regarding Claim 3. Lowrey as applied to the cell according to claim 1, further discloses, wherein ([0162]) the breakdown voltage is between a reading voltage chosen greater than the selector threshold voltage and the memory threshold voltage, and a programming voltage at least equal to the sum of the selector threshold voltage and of the memory threshold voltage.  
Regarding Claim 4. Lowrey as applied to the cell according to claim 1, further discloses, wherein  the device is adapted to form a selector of the OTS type (threshold switching element).  
Regarding Claim 5. Lowrey as applied to the cell according to claim 1, further discloses, wherein ([abstract]) the resistive memory is of the PCRAM, 10OxRAM or CBRAM type (phase change RAM).  
Regarding Claim 6. Lowrey as applied to the cell according to claim 1, further discloses, wherein ([0003], [0007], [0199]) the active selector layer is in a crystalline conductive state (on state).  
Regarding Claim 157, Lowrey as applied to the cell according to claim 6, further discloses, wherein ([0003], [0007], [0199]) the active selector layer (210B; Fig.11E) is in a crystalline conductive state after the manufacturing process.  
Regarding Claim 8, Lowrey as applied to the cell according to claim 1, further discloses, wherein the upper selector electrode (210B) is confounded with the lower memory electrode (210B; the layers are mixed).  
Regarding Claim 9. Lowrey as applied to the cell according to claim 1, further discloses, wherein ([0158]) the breakdown layer (300) is formed between the lower memory electrode (210B) and the upper selector electrode (construed from Lowrey discloses that an electrode can be between the memory and breakdown layer which can be interpreted as the selector electrode).  
Regarding Claim 10. Lowrey as applied to the cell according to claim 1, further discloses, (the cell) further comprising ([0223]) an upper cell electrode and/or 25a lower cell electrode and wherein the breakdown layer is formed between the upper cell electrode and the upper memory electrode or between the lower cell electrode and the lower selector electrode.  
Regarding Claim 11, . Lowrey as applied to the cell according to claim 1, further discloses, (the cell) further comprising (Fig.3A-11E; [0158]) a carbon layer between the 30lower selector electrode and the active selector layer and/or between the upper selector electrode and the active selector layer (Lowrey discloses that an electrode can be between the memory and breakdown layer which can be interpreted as the carbon layer since [0150] discloses carbon as an electrode material).  
Regarding Claim 12, Lowrey discloses a matrix comprising a plurality of cells according to claim 1, further discloses (fig.3A-11E) a plurality of upper access lines and a plurality of lower access lines (X, Y, X1-X4, Y1-Y4), each cell being located at an 4846-0553-6468. v122 intersection between an upper access line and a lower access line allowing for the individual addressing thereof, the neighbouring cells of the addressed cell being subjected to a residual voltage coming from the addressed cell (See Fig.3A-E).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowrey.

Regarding Claim 513. A method for initializing a cell according to claim 1, comprising a step of applying to the cell an initialization current and a voltage pulse having an intensity equal to the breakdown voltage (See § 2114.I below) 
Examiner would like to note that as MPEP § 2114.I  “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)”. In this instant the claimed limitation “a step of applying to the cell an initialization current and a voltage pulse having an intensity equal to the breakdown voltage " is a functional property and specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 14. Lowrey as applied to the method for initialising according to claim 13, further discloses, wherein, if the active selector 10layer is in a crystalline conductive state, the pulse has a predetermined fall time and the initialisation current has a predetermined value (See § 2114.I below) 
Examiner would like to note that as MPEP § 2114.I  “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)”. In this instant the claimed limitation “if the active selector 10layer is in a crystalline conductive state, the pulse has a predetermined fall time and the initialisation current has a predetermined value " is a functional property and specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 15,  Lowrey as applied to the method for initialising according to claim 13, further discloses ([0162]-[0163], [0183], [0212]), wherein the breakdown voltage is between a minimum breakdown voltage equal to the maximum voltage between the 15reading voltage and the residual voltage, and a maximum breakdown voltage equal to the programming voltage (see (See § 2114.I, and rational disclosed in claim 13 above) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898       

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 31, 2022